DETAILED ACTION
This Office Action acknowledges the applicant’s amendment filed 15 February 2022. Claims 1-4 and 6-20 are pending in the application. Claims 2-4 and 13-20 were previously withdrawn. 
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
Claims 1, 6, 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Chapman (GB 2401856), in view of Lerner et al. (US 4,838,423), Labombarde (US 1,539,676) and Sussman (US 4,621,935).
Regarding claim 1, Chapman teaches a set of items comprising: a stack of items (figure 5, reference 26); and a packaging box (figure 1 and 5, reference 10) that houses the stack (figure 7, part d), wherein the packaging box comprises: an exit opening through which the stack exits (figure 7, right side of part d); and a push opening through which the stack is pushed (figure 7, left side of part d), so that the stack exits through the exit opening (figure 7, description of part d).
Chapman does not explicitly teach the stack of items in the packaging box being glass slides. However, Lerner does teach the stack of items (figure 1, reference 24) in the packaging box (figure 1, reference 10) being glass slides (figure 1, reference 24 and column 1, lines  64-67 and column 3, lines 24-30).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the packaging box of Chapman, to include the stack of items in the packaging box being glass slides, as disclosed by Lerner, because the glass slides would just be one of many items that can be stacked in a package and would be dependent on the intended use for the packaging box.
Chapman, in view of Lerner, do not explicitly teach the packaging box comprising a push member that is disposed on an opposite side of the stack from the exit opening and capable of moving the housed stack toward the exit opening. However, Labombarde does teach the packaging box (figure 6) comprising a push member (figure 6, reference 25) that is disposed on an opposite side of the stack (figure 6: push member 25 is disposed on right side of figure 6, opposite exit located near reference 23)1 from the exit opening and capable of moving the housed stack toward the exit opening (figure 6, from right to left and page 2, lines 94-102).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the packaging box of Chapman, in view of Lerner, to include a push member that is disposed on an opposite side of the stack from the exit opening and capable of moving the housed stack toward the exit opening, as disclosed by Labombarde, because including the push member allows for the ability to push out the product within the packaging box, as explained by Labombarde (page 2, lines 94-102).
Chapman, in view of Lerner and Labombarde, do not teach the push member having an outer shape larger than the push opening. However, Sussman does teach the push member (figure 4, reference 14) having an outer shape larger than the push opening (figure 4, reference 14 and 13: the opening at 13 is smaller than the push member 14).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the packaging box of Chapman, in view of Lerner and Labombarde, to include the push member having an outer shape larger than the push opening, as disclosed by Sussman, because including the push member having an outer shape larger than the push opening allows for including an end stop which prevents the push member from falling out the push opening, as explained by Sussman (column 3, lines 11-14).

Regarding claim 6, Chapman, in view of Lerner, Labombarde and Sussman, teach all of the claim limitations of claim 1, as shown above. Furthermore, Chapman teaches the stack comprises an upper surface (figure 5, top of stack of reference 26), a lower surface (figure 5, bottom of stack of reference 26), and a side surface (figure 5, left and right surface of stack of reference 26),45 SMX.082.0090. N P the packaging box comprises a box body (figure 1, reference 12) that covers at least a part of the upper surface, the lower surface, and the side surface of the stack (figure 7, part d). Furthermore, Labombarde teaches the push member is separate from the box body (figure 4 and 6, reference 25) and has an outside shape larger than the push opening in a plane where the push opening is formed (figure 6: the push opening is defined as the space given in order to push the push member. This push opening would be defined by the top 15, left 14 and right 12 surface of the packaging box and the highest point of the bottom surface located at the top of reference 20. Since flap 20 angles upwards from flap 19 and indirectly from surface 13, the opening is defined by the top of reference 20 and walls 12, 14 and 15. Therefore, the push opening is smaller than the box body outside shape 12, 13, 14 and 15).
Regarding claim 7, Chapman, in view of Lerner, Labombarde and Sussman, teach all of the claim limitations of claim 1, as shown above. Furthermore, Chapman teaches the stack comprises an upper surface (figure 5, top of stack of reference 26), a lower surface (figure 5, bottom of stack of reference 26), and side surfaces (figure 5, left, right, front and back surface of stack of reference 26). Furthermore, Labombarde teaches the push member comprises: a first part that is disposed on the opposite side of the stack from the exit opening (figure 6, right side of push member 25 where the fingers contact the push member); and a second part (figure 6, left side of push member 25) that is connected to the first part (figure 6: the back and front of push member 25 are the first and second part, respectively, which are connected together) and covers at least a part of a side surface (figure 6, reference 25: the push member 25 covers a side surface of the stack) adjacent to a side surface on the first part side (figure 6, reference 25: the first part is adjacent to the second part which is adjacent to the stack, thus the first part is indirectly adjacent to the stack), of the stack (figure 6).
Regarding claim 12, Chapman, in view of Lerner, Labombarde and Sussman, teach all of the claim limitations of claim 1, as shown above. Furthermore, Chapman teaches the stack comprises an upper surface (figure 5, top of stack of reference 26), a lower surface (figure 5, bottom of stack of reference 26), and side surfaces (figure 5, left, right, front and back surface of stack of reference 26),45 SMX.082.0090. N P the packaging box comprises a box body (figure 1, reference 12) that covers at least a part of the upper surface, the lower surface, and the side surface of the stack (figure 7, part d). Furthermore, Labombarde teaches the push member covers, inside the box body, substantially a whole of a side surface of the stack on the opposite side from the exit opening (figure 6, reference 25 covering the back side of the stack).

Claims 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Chapman (GB 2401856), in view of Lerner et al. (US 4,838,423), Labombarde (US 1,539,676) and Sussman (US 4,621,935), as applied to claim 1 above, and further in view of Rumsey (US 2,474,166).
Regarding claim 7, Chapman, in view of Lerner, Labombarde and Sussman, teach all of the claim limitations of claim 1, as shown above. Furthermore, Chapman teaches the stack comprises an upper surface (figure 5, top of stack of reference 26), a lower surface (figure 5, bottom of stack of reference 26), and side surfaces (figure 5, left, right, front and back surface of stack of reference 26). Furthermore, Labombarde teaches the push member comprises: a first part that is disposed on the opposite side of the stack from the exit opening (figure 6, right side of push member 25 where the fingers contact the push member).
Chapman, in view of Lerner, Labombarde and Sussman, do not explicitly teach a second part that is connected to the first part and covers at least a part of the upper surface or the lower surface, or a side surface adjacent to a side surface on the first part side, of the stack. However, Rumsey does teach the member comprising a first part (figure 4 and 6, back end of reference 13) and a second part (figure 4, top and bottom of reference 13) that is connected to the first part (figure 4, reference 13) and covers at least a part of the upper surface, the lower surface, or a side surface (figure 3 and 4, reference 13: reference 13 covers the upper and lower surface of the stack 12) adjacent to a side surface on the first part side (figure 4, back end of reference 13) of the stack (figure 3, reference 12).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the push member of Chapman, in view of Lerner, Labombarde and Sussman, to include a second part that is connected to the first part and covers at least a part of the upper surface, the lower surface, or a side surface adjacent to a side surface on the first part side, of the stack, as disclosed by Rumsey, because including the second part allows for protecting the stack and to facilitate removal of the contents, as disclosed by Rumsey (column 1, lines 52-55 and column 3, lines 31-33).
Regarding claim 8, Chapman, in view of Lerner, Labombarde, Sussman and Rumsey, teach all of the claim limitations of claim 7, as shown above. Furthermore, Rumsey teaches the second part comprises: an upper part extending along the upper surface of the stack (figure 3, reference 13); and a lower part extending along the lower surface of the stack (figure 3, reference 24-26), and the push member holds the stack between the upper part and the lower part (figure 3: stack 12 is between the upper part 13 and lower part 24-26).
Regarding claim 9, Chapman, in view of Lerner, Labombarde, Sussman and Rumsey, teach all of the claim limitations of claim 7, as shown above. Furthermore, Rumsey teaches the second part comprises a pair of side parts (figurer 4, reference 22) extending along a pair of the side surfaces adjacent to the side surface of the stack on the first part side (figure 4, reference 22 near 21), and the push member holds the stack between the pair of side parts (figure 4, reference 22 and 12).
Regarding claim 10, Chapman, in view of Lerner, Labombarde, Sussman and Rumsey, teach all of the claim limitations of claim 9, as shown above. Furthermore, Rumsey teaches end portions of the pair of side parts (figure 4, sides of reference 22). Although Rumsey does not explicitly teach end portions of the pair of side parts on the exit opening side are inclined to get closer to the first part as extending toward the lower surface of the stack, this would be a mere change in shape of the side portions. To modify the end portions with an inclined shape as claimed would entail a mere change in shape of the end portions and yield only predictable results. "[I]f a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person's skill." KSR Int 'l v. Teleflex Inc., 127 S.Ct. 1740, 82 USPQ2d 1396 (2007). A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
	Regarding claim 11, Chapman, in view of Lerner, Labombarde, Sussman and Rumsey, teach all of the claim limitations of claim 7, as shown above. Furthermore, Rumsey teaches the second part is annularly continuous so as to surround the stack along the upper surface, the lower surface, a pair of side surfaces adjacent to the side surface on the first part side, of the stack (figure 4, reference 13: since the sheet 13 is a continuous sheet, it meets the claim limitation), and the stack is placed to fit in a recessed part formed of the first part and the second part (figure 4: stack 12 is within the recessed part between 13, 21 and 22).

Response to Arguments
Applicant’s arguments with respect to claims 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding claim 1, the applicant states that the prior art of record does not disclose the new limitation of the push member having an outer shape larger than the push opening. Although this limitation was not explicitly disclosed by the prior art of record as applied in the non-final rejection, Sussman does teach this feature, as shown in the rejection above. Therefore, the claims remain rejected. 
Applicant further argues “As discussed above, arranging a push member larger than the push opening would defeat the purpose of Lambombarde in removing ice cream by pushing on the waxed plate 25. Because of the potentially soft and melting nature of ice cream, it would be necessary for a person to be able to push on all parts of the plate 25 in order to ensure that the ice cream block was being properly ejected as illustrated in FIG. 6 of Labombarde. Therefore, Lambombarde could not be modified to arrive at the elements of the claims as amended without rendering Lambombarde unsuitable for its intended purpose”. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The Lambombarde reference is not being modified and therefore this argument is moot.
Applicant further argues “Lambombarde is non-analogous art, it would be improper to combine Lambombarde with Chapman and Lerner to attempt to arrive at the claimed invention”. In response to applicant's argument that Lambombarde is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Lambombarde discloses a carton with a push member for slidingly removing product from a container which is in the field of endeavor.
Applicant further argues “Lerner is not combinable with Chapman to arrive at the claimed arrangement because Lerner discloses that the cover portion 12 covers the base portion 14 and must be removed from the base portion 14 from the top. Lerner fails to disclose a sliding configuration where the slides 24 would be pushed from a push opening on one end and discharged out the other exit opening as is disclosed in Chapman. Rather, the slides 24 of Lerner must be removed by hand by directly lifting from the top as disclosed in Lerner, col. 2, II. 41-42 and II. 67-68. Such a disclosure is contrary to the aim of Applicant's disclosed and recited embodiments, e.g. to protect slides from contact by an operator's fingers as discussed in paragraphs [0094] and [0107] of Applicant's published specification. Therefore, there is no articulatable reason for one of skill in the art to combine Lerner and Chapman and no explanation in the Office Action as to how or why such a modification would be made to either disclosure to arrive at the invention”. Examiner respectfully disagrees. In response to applicant's argument that Lerner is not combinable with Chapman to arrive at the claimed arrangement because Lerner discloses that the cover portion 12 covers the base portion 14 and must be removed from the base portion 14 from the top, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this case, Lerner is used to disclose that a container is used to hold glass slides, as shown in the rejection above. Furthermore, In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Since the prior art discloses the claim limitations of claim 1 (and claims 6-12), the claims remain rejected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAVIER A PAGAN whose telephone number is (571)270-7719. The examiner can normally be reached Monday - Thursday: 6:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAVIER A PAGAN/Examiner, Art Unit 3735